Title: Notes for Replies to Edmond Charles Genet and George Hammond, [7–9 September 1793]
From: Jefferson, Thomas
To: 



[7–9 Sep. 1793]


  
    
    29.
    Ship Wm.
  
  
    
    
    no power in this country could take out of custody of court
  
  
    
    29.
    brig Fanny.
  
  
    July
    12.
    Lovely Lass and Pr. W. H.
  
  
    
    
    Wm. Tell.
  

  desire the Lovely Lass and Pr. W. Henry to be restored.
  
  [Notes for reply to Hammond:]
  Consular jurisdiction.
  
    
      Brig Wm. Tell will
      be delivered to court
    
    
      
      or reclaimed by executive.
    
  
  both parties right to cruize.
  Fr. has secured to herself 2. rights
  
    1st. XVIIth. to bring in prizes. exclusive
    
      Gr. Br. and Fr. same
    
    
    2d. XIX to come in for urgent necessity
    
      XXII. makes it exclusive as to privateers.
    
    
    not so as to public vessels of war.
  
